   Case 1:18-cv-06352-KMW-KHP Document 22 Filed 10/12/18 Page 1 of 9



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------- - ------------------X
JOSEPH MARZULLO,                                                              CIVIL ACTION NO.
                Plaintiff,                                                    CV18-6352 (RA KHP)

                             v.

621 EVENTS LLC,
                             Defendant                                        DEFENDANT'S ANSWER
                                                                              AND THIRD-PARTY
                                                                              COMPLAINT
621 EVENTS LLC,

                             Third-Party Plaintiff,

                             v.

SPOT & COMPANY OF MANHATTAN, INC.,
COMPANY A, COMPANY Band COMPANY C,

                               Third-Party Defendants
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -- -X

         Defendant/Third -Party Plaintiff 621 EVENTS, LLC ("621 " or "Defendant") by

its attorney PETER J. TOMAO, ESQ. , as and for its Answer to the Complaint of Plaintiff

JOSEPH MARZULLO ("Marzullo" or "Plaintiff') herein and its Third-Party Complaint

against SPOT & COMPANY OF MANHATTAN, INC. ("SpotCo") and Defendant

Company A, Company B and Company C herein, alleges:



                                                          I.

                                               BACKGROUND

          This is a case in which the Defendant/Third-Party Plaintiff, 621 entered into a

contract with Third-Party Defendant, SpotCo , to allow SpotCo to use its property to host

an event, namely the "2015 Tony Awards Creative Arts Cocktail Party," in exchange for




                                                           1
   Case 1:18-cv-06352-KMW-KHP Document 22 Filed 10/12/18 Page 2 of 9



the right to use all photographs taken at the event to include photographs allegedly taken

by Plaintiff Marzullo, whom SpotCo apparently invited and/or allowed entry onto 621 ' s

property to take photographs as an employee and/or agent of PlayBill, is now suing 621

for copyright violation for using those photographs notwithstanding 621 's contract with

SpotCo.



                                            II.

                              ANSWER TO COMPLAINT

        1.     Paragraphs 1 and 2 state conclusions of law to which no response is

required.

       2.      Admits Paragraphs 3 and 4.

       3.      Denies sufficient knowledge or information to form a belief as each and

every other allegation made in Paragraphs 5

       4.      Denies each and every other allegation made in Paragraph 6 but admits

that 621 Events LLC is a domestic limited liability company with its principal place of

business at Hudson Terrace, 621 W. 46th Street, New York NY 10036 and owned and

operated a website at the URL: www.hudsonterracenyc.com (the "Website").

        5.     Denies sufficient knowledge or information to form a belief as each and

every other allegation made in Paragraphs 7 through 10 of the Complaint herein.

        6.     Denies each and every other allegation made in Paragraph 11 of the

Complaint herein but admits that it ran an article on its Website entitled 2015 Tony

Awards Creative Arts Cocktail Party.

        7.     Denies Paragraph 12.




                                              2
   Case 1:18-cv-06352-KMW-KHP Document 22 Filed 10/12/18 Page 3 of 9



        8.      In response to Paragraph 13 repeats and reiterates each and every response

to the allegations contained in Paragraphs 1 through 12 of the Complaint herein as if fully

set forth herein.

        9.      Denies each and every other allegation made in Paragraphs 14 through 16

of the Complaint herein.

        10.     Paragraph 17 of the Complaint herein states conclusions of law to which

no response is required.

                    AS AND FOR A FIRST AFFIRMATIVE DEFENSE

        11.     The Complaint fails to state a claim upon relief can be granted.

                AS AND FOR A SECOND AFFIRMATIVE DEFENSE

        12.     The Complaint should be dismissed on the basis of documentary evidence.

                    AS AND FOR A THIRD AFFIRMATIVE DEFENSE

        13.     The Complaint should be dismissed as Plaintiff is barred from bringing

these claims based upon the principles of laches and equitable estoppel.

                AS AND FOR A FOURTH AFFIRMATIVE DEFENSE

        14.     The Complaint should be dismissed as Defendant, at all times relevant

herein, acted reasonably, in good faith, with due care and diligence, and without any

willful or intentional misconduct.

                    AS AND FOR A FIFTH AFFIRMATIVE DEFENSE

        15.     The Complaint should be dismissed as Defendant had a license and/or

authority to use the subject materials on Defendant's website.




                                              3
   Case 1:18-cv-06352-KMW-KHP Document 22 Filed 10/12/18 Page 4 of 9



                  AS AND FOR A SIXTH AFFIRMATIVE DEFENSE

         16.     The Complaint should be dismissed as Plaintiff never requested that

Defendant cease and/or desist using the subject materials.

                 AS AND FOR A SEVENTH AFFIRMATIVE DEFENSE

         17.     The Complaint should be dismissed as Plaintiff did not request that the

subject materials be taken off the subject website.

                 AS AND FOR AN EIGHTH AFFIRMATIVE DEFENSE

         18.     The Complaint should be dismissed on the basis of Plaintiffs unclean

hands.

                  AS AND FOR A NINTH AFFIRMATIVE DEFENSE

         19.     The Complaint should be dismissed because Plaintiffs photographs are

not entitled to copyright protection.

                  AS AND FOR A TENTH AFFIRMATIVE DEFENSE

         20.     The Complaint should be dismissed as Plaintiff cannot establish any

damages as a result of any of the causes of action.

                  AS AND FOR A TENTH AFFIRMATIVE DEFENSE

         21 .    On information and belief, plaintiff is an employee of PlayBill.

         22.     Plaintiff took photographs at the event on behalf of PlayBill.

         23.     As a result, the photographs constituted work for hire as the photographs

were taken within the scope of Plaintiffs employment by Playbill.

                AS AND FOR AN ELEVENTH AFFIRMATIVE DEFENSE

         24.     Plaintiff is barred from recovering statutory damages for failure to register

its copyright within the time allowed under Section 412 of the Copyright Act.




                                               4
   Case 1:18-cv-06352-KMW-KHP Document 22 Filed 10/12/18 Page 5 of 9



               AS AND FOR A TWELFTH AFFIRMATIVE DEFENSE

       25.      Any alleged use by 621 of any allegedly copyrighted images constitutes

"fair use" under Section 107 of the Copyright Act.

              AS AND FOR A THIRTEENTH AFFIRMATIVE DEFENSE

       26.      Plaintiffs allegations of copyright infringement under the Copyright Act

are barred due to Plaintiffs misuse of copyright.

              AS AND FOR A FOURTEENTH AFFIRMATIVE DEFENSE

       27.      Plaintiffs allegations of copyright infringement under the Copyright Act

are barred by the doctrine of de minimis use.

              AS AND FOR A FIFTHTEENTH AFFIRMATIVE DEFENSE

       28.      This Court lacks jurisdiction over the Defendants.

               AS AND FOR A SIXTEENTH AFFIRMATIVE DEFENSE

       29.      Plaintiffs claims are barred by the Statute of Limitations.

              AS AND FOR A SEVENTEENTH AFFIRMATIVE DEFENSE

       30.      Plaintiffs claims are barred in whole or in part due to Plaintiffs failure to

mitigate its damages.

              AS AND FOR A SEVENTEENTH AFFIRMATIVE DEFENSE

       31 .     Defendant did not willfully violate Plaintiffs copyright.




                                                5
   Case 1:18-cv-06352-KMW-KHP Document 22 Filed 10/12/18 Page 6 of 9



                                            III.

                             THIRD-PARTY COMPLAINT

       Defendant/Third-Party Plaintiff 621 Events LLC ("Defendant" or "621 "),

pursuant to Federal Rule of Civil Procedure 14(a)(1 ), for its claims against Third-Party

Defendant, Spot & Company of Manhattan Inc., (hereinafter "SpotCo"), states as

follows:



                            PARTIES AND JURISDICTION

        1.      621 is a domestic corporation with its principal place of business at

Hudson Terrace, 621 W. 46th Street, New York NY 10036, New York, NY 10001.

       2.       SpotCo is a domestic corporation with its principal place of business at

114 W41st Street, 18th Floor, New York, NY 10036.

        3.      This Court has supplemental jurisdiction over this Third-Party Complaint

pursuant to 28 U.S.C. §1367, as the claims against Third-Party Defendant form part of

the same case and controversy as the Complaint.



                                 BACKGROUND FACTS

        4.      Defendant operates a venue at 621 West 46th Street in New York City and

does business as Hudson Terrace.

           5.   In May 2015, 621 entered into a contract ("contract") with SpotCo for a

cocktail party named "Tony Awards Nominees for Creative Arts" to be held at

defendant's venue on May 20, 2015.




                                              6
   Case 1:18-cv-06352-KMW-KHP Document 22 Filed 10/12/18 Page 7 of 9



         6.    Under the contract 621 provided SpotCo with use of its space, food, bar

and staff for the event in return for publicity from the event.

         7.    The contract specifically provided that Defendant had "the right to post

any photos from the event to the Hudson Terrace Web Site."

         8.     Under the contract, SpotCo assumed all costs arising out of the use of any

intellectual property in connection with the event.

         9.     On information and belief, SpotCo made the necessary arrangement with

the photographers present for the assignment of the right to 621 to use any photographs.

         10.    SpotCo directly or indirectly allowed Plaintiff access to the venue to take

photographs on behalf of Playbill to publicize the event.

         11.    SpotCo had or should have assigned the Defendant the right to post any

photographs taken at the event including the photographs allegedly taken by Plaintiff.

         12.    Under the terms of the agreement, SpotCo agreed to indemnify and hold

Defendant harmless including reasonable attorney' s fees arising from SpotCo's use of the

venue.

                                        COUNT I
                                 DECLARATORY JUDGMENT

         13.    Defendant/Third-Party Plaintiff repeats, reiterates and realleges each and

every allegation contained in Paragraphs enumerated 1-12 of the within Third Party

Complaint as if more fully set forth at length herein.

         14.    At all times relevant to Plaintiffs claims against 621, 621 was acting in

accordance with the agreement by and between 621 and SpotCo wherein SpotCo agreed

that 621 could use all photographs from the event hosted by SpotCo and to fully defend

and indemnify 621.



                                               7
   Case 1:18-cv-06352-KMW-KHP Document 22 Filed 10/12/18 Page 8 of 9



       15.     As such, SpotCo has an obligation to defend and indemnify 621 against all

of the Plaintiffs claims.

       16.     621 notified SpotCo ofthe Plaintiffs Complaint and tendered defense to

SpotCo on August 29, 2018.

        17.    SpotCo declined to indemnify and undertake 621 ' s defense.

       WHEREFORE, Defendant/Third-Party Plaintiff requests the Court enter

judgment in its favor of 621 and against Third-Party Defendant, SpotCo, as follows: (a)

adjudging, decreeing and declaring that SpotCo has an obligation to defend and

indemnify 621 against all claims asserted by the Plaintiff; (b) Ordering SpotCo to pay for

all costs incurred by 621 as a result of SpotCo' S failure to defend them against the

claims made by the Plaintiff, including attorneys fees ; and (c) Ordering SpotCo to

indemnify 621 for any judgment obtained by Plaintiff against 621.



        WHEREFORE, Defendant/Third-Party Plaintiff, 621 Events LLC respectfully

requests relief as follows:

        1.      Judgment in the Defendant/Third-Party Plaintiffs favor against Plaintiff

dismissing the Complaint with prejudice, awarding costs, disbursements, and reasonable

attorney fees, together with such other and further relief as this Court deems just and

proper and demands judgment in its favor;

        2.      Awarding judgment in the Defendant/Third-Party Plaintiffs favor and

against Third-Party Defendant, Spotco, as follows:

                (a)     adjudging, decreeing and declaring that Spotco has an obligation to

defend and indemnify 621 against all claims asserted by the Plaintiff;




                                             8
   Case 1:18-cv-06352-KMW-KHP Document 22 Filed 10/12/18 Page 9 of 9



               (b)       Ordering Spotco to pay for all costs incurred by 621 as a result of

Spotco's failure to defend them against the claims made by the Plaintiff, including

attorney's fees; and

               (c)       Ordering Spotco to indemnify 621 for any judgment obtained by

Plaintiff against 621.

        3.     Granting all attorneys' fees and expenses, plus reasonable costs and

disbursements associated with this action; and

        4.      Granting such other and further relief as may be just and proper.

Dated: Garden City, New York
       October 11, 2018
                                                Yours, etc.

                                                PETER J, TOMAO, ESQ.
                                                Attorney for Defendant 621 Events LLC
                                                600 Old Country Road, Suite 328
                                                Garden City, NY 11530
                                                (516) 877-7015




TO:     Richard Liebowitz, Esq.
        Liebowitz Law Firm, PLLC
        Attorneys for Plaintiff
        11 Sunrise Plaza, Suite 301
        Valley Stream NY 11580

        SPOT & COMPANY OF MANHATTAN, INC.
        114 W41st Street, 18th Floor
        New York, NY 10036




                                                9
